PEB CUBIAM.
The accused is charged with violating the standards of professional conduct imposed upon members of the bar in that he issued three checks, drawn upon insufficient funds, to clients in payment of money which had been received by him in trust for their account.
The accused admitted issuing two such cheeks to the same clients in twice attempting to pay them the same sum of money. He was unable to give an adequate explanation why the funds were unavailable *543to honor the cheeks. It is obvious from the evidence he must have temporarily converted the money to his own use. He admitted issuing a third check which was dishonored because of insufficient funds but claimed he did so only because of a threat of harm to him made by the client and that the funds of the client which were represented by the check were owing to him for fees for services.
The accused in explanation of his course of conduct stated that he had been under treatment for -an extreme emotional difficulty and that he felt he should not presently be practicing law.
The Board of Governors of the Oregon State Bar found the accused guilty of issuing three insufficient fund checks and that such acts rendered him unfit to practice law. A majority of their number recommended his. permanent disbarment. This court approves the findings and recommendation of the Board. The accused is permanently disbarred from the practice of law.